The opinion of the court was delivered by
Mason, J.:
Simpson Cain brought an action under the factory act against the National Zinc Company, on account of injuries received while in its employ. On December 7, 1914, he filed an amended petition in which he asked relief under the workmen’s compensation act (Laws 1911, ch. 218, as amended by Laws 1913, ch. 216). Issues were joined and the case was tried without a jury, judgment being rendered on December 26, for the plaintiff, in a lump sum. A motion *680for a new trial was overruled January 15. On January 30 the defendant gave notice of an appeal, and the papers in connection therewith were filed in this court February 2. On the same day the plaintiff filed a motion to dismiss the appeal on the ground that it presents no question of law which is involved in substantial doubt. Upon the oral argument on this motion it was developed that the contentions of the appellant are that the evidence did not warrant the court’s findings regarding the extent and character of the plaintiff’s injuries, that the amount awarded was excessive, and that error was committed in requiring it to be paid all at once instead of in installments. The plaintiff’s arm was broken and there was evidence that the freedom of its movement was permanently impaired; that while this condition would not restrict his activity in some occupations, it would in others, including that in which he was engaged when injured, and in which he had been earning $17.50 a week. The court found that he had suffered a total disability for six months following the accident, and allowed him $210 on that account. It also made an additional allowance of $1014, based upon a finding of partial disability for a period of six and a half years. From the statements made in the course of the argument in behalf of the defendant we deem it clear that the evidence warranted the findings referred to, and that the decision of the trial court fixing the amount of compensation must be accepted as final. The statute authorizes an award for permanent disability covering a period not exceeding eight years, at a minimum of $3 a week. (Laws 1913, ch. 216, § 5.) Whether the judgment in such a case shall be for a lump sum, or for periodical payments, is expressly left to the discretion of the trial court (Laws 1911, ch. 218, § 36), and there is nothing in any aspect of the facts here presented to suggest an abuse of discretion. Some appellate courts refuse under any circumstances to inquire into the merits of a case upon a mere motion, *681while others will summarily dismiss an appeal which appears to be frivolous or taken for delay. (4 Ene. L. & P. 280.) We do not so characterize the present proceeding. The questions already referred to have been ably discussed and carefully considered. We are convinced that the case is already before the court in substantially the same light in which it would be presented if submitted upon printed abstracts and briefs as well as upon oral argument. The workmen’s compensation act contemplates the speedy adjustment of claims under it. If the determination of the amount to be paid must await the relatively slow process of litigation through an appellate court its main purpose will be defeated and its beneficent operation thwarted. In a cáse of this character the plaintiff may well raise the question whether the issue of the appeal is so far doubtful as to require the ordinary routine to be followed; and where upon the preliminary hearing resulting from such challenge the court is fully satisfied that no grounds for a reversal exist, the judgment should be made final without further delay. That situation has now arisen, and in accordance with the view stated the judgment is affirmed.